Citation Nr: 0923798	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  08-39 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeremy Bedford, Law Clerk


INTRODUCTION

The Veteran had active service from January 1951 to December 
1958.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a December 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the Veteran's claims of 
service connection for bilateral hearing loss and for 
tinnitus.  The Veteran testified at an RO hearing in August 
2008.  In June 2009, the Board's Vice Chairman granted the 
Veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c) (2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or within one year of service separation and is not related 
to service.

2.  The Veteran's tinnitus, which did not manifest until 
decades after his service separation, is not related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in service nor 
may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in September 2007, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit medical evidence relating the claimed disabilities to 
active service and noted other types of evidence the Veteran 
could submit in support of his claims.  The Veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

As will be explained below in greater detail, the evidence 
does not support granting service connection for bilateral 
hearing loss or for tinnitus.  Thus, any failure to notify 
and/or develop these claims under the VCAA cannot be 
considered prejudicial to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-
connection claim was provided in the September 2007 VCAA 
notice letter, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the appellant of her rights 
and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United State Court of Appeals for Veterans 
Claims (Veterans Court) has held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, 
because the appellant's claims are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the appellant.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
contended causal relationship between the claimed 
disabilities and active service.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his hearing loss and tinnitus are 
the result of in-service noise exposure while an aircraft 
mechanic and during in flight gunnery practice.  The Veteran 
also contended at his August 2008 RO hearing that, although 
he was exposed to loud noises as a repair manager in an auto 
dealership and while pheasant hunting after service, the 
noise levels that he experienced post-service were far less 
than what he had experienced on active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases, including sensorineural hearing loss, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  Hearing disabilities are determined for VA 
purposes using criteria provided under 38 C.F.R. § 3.385.  

On private audiological evaluation taken in July 2007, the 
Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
35
35
35
50
LEFT
30
35
25
40
50

Robert Talkington, M.D., diagnosed the Veteran with high-
frequency hearing loss to a considerable degree and noted 
that the Veteran had occasional high-pitched tinnitus.  

On VA audiological evaluation in September 2007, the 
Veteran's the pure tone thresholds, in decibels, were as 
follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
35
35
35
50
LEFT
30
30
25
40
50

The diagnosis was bilateral mild sloping to moderate 
sensorineural hearing loss.  The VA examiner stated that, 
based on the occurrence and duration, the Veteran's tinnitus 
was deemed to be normally occurring.

As the record shows a diagnosis of bilateral hearing loss and 
some findings of tinnitus, the next issue is whether there is 
any evidence of in service incurrence.  The evidence does not 
show that the Veteran incurred bilateral hearing loss or 
tinnitus during service or in the first post-service year.  
The service treatment records do not indicate that the 
Veteran complained about hearing impairment or sought 
treatment for hearing related problems in active service.  
The January 1951 enlistment exam shows that the Veteran 
registered a 15/15 (or normal) on the whisper and spoken 
voice test.  Similarly, the December 1954 reenlistment exam 
shows that the Veteran registered a 15/15 on the whisper 
test.  These results do not demonstrate that the Veteran 
experienced any hearing impairment during service.  
Additionally, review of the service treatment records shows 
that the Veteran was not treated for bilateral hearing loss 
or tinnitus during active service.

The first evidence of the Veteran's hearing loss occurred in 
Dr. Talkington's July 2007 audiological test, several decades 
after service discharge.  The Board notes that, with respect 
to negative evidence, the fact that there was no record of 
any complaint, let alone treatment, involving the Veteran's 
condition for many years is significant.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).  The 
Veteran has stated that he did not notice bilateral hearing 
loss until several years after leaving active service.  
Because there is no diagnosis of bilateral hearing loss 
during active service or within the first post-service year, 
the Board finds that entitlement to service connection for 
bilateral hearing loss on a presumptive service connection 
basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

Because there is no evidence of bilateral hearing loss or 
tinnitus during active service, the Board notes that the 
threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current bilateral hearing loss or tinnitus and any 
noise exposure in service.  The only evidence provided in 
support of such a link, however, is the letter written by 
Dr. Talkington in August 2007, where he opined that the 
Veteran's bilateral hearing loss was most likely due to noise 
exposure in the military.  It appears that Dr. Talkington 
based his opinion on the Veteran's reported history of 
exposure to noise while on active service and did not 
consider the Veteran's post-service noise exposure.  Thus, it 
appears that Dr. Talkington was not "informed of the 
relevant facts" concerning the Veteran's significant post-
service noise exposure.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).

The Veterans Court has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Veterans Court also has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Dr. Talkington in August 2007 related 
the Veteran's bilateral hearing loss and tinnitus to active 
service based on his alleged in-service history of noise 
exposure and did not address the Veteran's post-service noise 
exposure.  To the extent that Dr. Talkington's medical 
opinion is based only on the Veteran's in-service noise 
exposure history, the Board finds that such medical evidence 
is not probative on the issue of whether the Veteran's 
current bilateral hearing loss or tinnitus is related to 
active service.  

Lay persons can provide an account of observable symptoms; in 
this case, the Veteran stated that he has experienced 
difficulty hearing since active service.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  As a lay person, 
however, the Veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the Veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the Veteran's lay statements are entitled to no 
probative value.  Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

The only competent probative medical evidence of record 
indicates that the Veteran's current bilateral hearing loss 
and tinnitus are not related to active service.  In the 
September 2007 VA examination, the VA examiner could not form 
an opinion initially without speculation because she did not 
have access to the Veteran's service treatment records.  In a 
November 2007 addendum to the September 2007 VA examination 
report, after reviewing the Veteran's service treatment 
records and the results of the Veteran's comprehensive 
audiological examination, the VA examiner opined that the 
Veteran's hearing loss and tinnitus were more likely than not 
due to occupational noise exposure and presbycusis and less 
likely than not due to military noise exposure.  It appears 
that this opinion was based on the Veteran's reported history 
of the onset of hearing loss just 10 years earlier than his 
September 2007 VA examination, which was 39 years after his 
in-service noise exposure and following 39 years of post-
service occupational noise exposure, claims file review, 
private medical record review, and configuration of the 
audiogram.  In summary, absent medical evidence, to include a 
nexus opinion, relating the Veteran's current bilateral 
hearing loss or tinnitus to active service, the Board finds 
that service connection for bilateral hearing loss and 
tinnitus is not warranted.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


